DETAILED ACTION
Claims 1, 2, 4-12, 14-17 and 19-29 are pending for consideration following applicant’s amendment filed 12/31/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12, 14-17 and 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,808,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite all of the limitations set forth in the claims of the instant application, including a first chassis, a first conduit having a first inlet and first outlets, and a second conduit having second inlets and a second outlet.  The claims of the parent patent further recite the first conduit comprising a “pair of pipes” which are readable on the recited pair of conduits recited in the instant application.  The “equalizer valve” of the parent patent is readable on the recited first valve of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “The assembly of claim A3”.  Therefore, the dependency of this claim is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 9, 14, 15, 17, 19-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner et al. (US Patent Application 2016/0376864) in view of Fisher et al. (US Patent Application 2010/0254214).
Regarding Claim 1, Roesner discloses a manifold assembly connectable to pumps 54 that pressurize fluid from a low-pressure source 36 (blending unit 36 provides a low-pressure fluid source coupled to the suction skid 38 at inlets 90; Figures 3-5 especially) for delivery to a high-pressure destination (eventually delivered to the frac tree 20; Figure 1), the assembly comprising: a first chassis (including interconnected platforms 76, 104 and 114 of skids 38, 40 and 42 as shown in Figures 5-10) having a length (as shown in Figure 10); a pair of first conduits 78 (parallel conduits 78 as best shown in Figure 5) supported on the first chassis and disposed along the length, each of the first conduits of the pair having a first inlet (coupled to header 88) and a plurality of first outlets 84, each of the first inlets configured to receive the fluid at low-pressure (from 36), each of the first outlets 84 being supported together on the same first chassis (as the first chassis is seen to include interconnected platforms 76, 104 and 114 of skids 38, 40 and 42 as shown in Figures 5-10) and being configured to deliver the fluid at low-pressure (from 36) to a corresponding one of the pumps 54; and a second conduit (80, 108 and 118) supported on the first chassis and disposed along the length adjacent the pair of the first conduits (Figures 5-10), the second conduit having a plurality of second inlets 94 and having a second outlet 124, the second conduit having at least two connection blocks 98 and at least two spools (the conduits 108 connected between the blocks are seen to be readable as “spools” in the same manner as achieved by applicant) connected in line with one another along the length of the chassis (forming 98 having at least one of the second inlets (each has inlets receiving fluid from the pumps as best shown in Figure 10) and having at least one port side (coupled to the spools described above), each of the second inlets of the at least two connection blocks 98 being supported together on the same first chassis (as the first chassis is seen to include interconnected platforms 76, 104 and 114 of skids 38, 40 and 42 as shown in Figures 5-10) and being configured to receive the fluid at high-pressure from a corresponding one of the pumps 54 (Figure 10), the at least two spools connected to the port sides of the at least two connection blocks (the blocks are shown in Figure 10 to have four ports for the connection to the pumps and to the upstream and downstream spools) for delivering the fluid at high pressure to the second outlet 124 of the second conduit, the second outlet configured to deliver the fluid at high-pressure to the destination 20.
Roesner does not disclose a first valve interconnected between the pair of the first conduits, the first valve being configured to open and close fluid communication of the pair of the first conduits with one another.
Fisher teaches a system for delivering fluids used in subterranean operations and further teaches first and second chambers of a first header (chambers separated by valve 138) and a first header valve 138 interconnecting the first and second chambers of the first header (Figure 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Roesner such that the first header includes first and second chambers separated by a first header valve as taught by Fisher for the purpose of providing an arrangement which allows separate fluids to 
Regarding Claim 4, Roesner further discloses each of the first outlets 84 comprises a second valve 86 configured to open and close fluid communication therethrough.
Regarding Claim 5, Roesner further discloses the first outlets 84 are disposed at spaced intervals along the pair of the first conduits (as shown in Figures 5-7).
Regarding Claim 6, Roesner further discloses each of the first conduits 78 of the pair comprises at least one port configured to connect in fluid communication with another conduit (any one of the additional inlets 90 or outlets 84 not previously relied upon is readable on a port as claimed).
Regarding Claim 8, Roesner further discloses each of the at least two connection blocks 98 comprises two of the second inlets 94 on first opposing sides thereof (best shown in Figure 10), the two second inlets 94 communicating with one another inside the each connection block (both inlets communicate with each other and the downstream spool as shown in Figure 10).
Regarding Claim 9, Roesner further discloses each of the at least two connection blocks 98 
Regarding Claim 14, Roesner is seen as further disclosing a third conduit 118 (for the purpose of this claim, portions 80 and 108 are relied upon as readable on the recited second conduit, this conduit having an outlet coupled to conduit 118 which is at least indirectly delivering fluid to the destination via 118) supported on the first chassis (supported on portion 114 of the first chassis) and disposed along the length adjacent the second conduit (coupled to the end of the second conduit and therefore at least partially disposed along the length), the third conduit 118 having at least one third inlet (inlet at a coupling block 98 coupled to pumps 54) and a third outlet (coupled to 122), the third conduit having at least one connection block 98 and at least one spool 118, the at least one connection block having the at least one third inlet and having at least one port side (port side coupled to “spool” 118), the at least one third inlet being supported together with the second inlets on the same first chassis (as the first chassis is seen to include interconnected platforms 76, 104 and 114 of skids 38, 40 and 42 as shown in Figures 5-10) and being configured to receive the fluid at high-pressure from at least one of the pumps 54 (as described above), the at least one spool 118 connected to the at least one port side of the at least one connection block for delivering the fluid at high pressure to the third outlet of the third conduit (at 122), the third outlet configured to deliver the fluid at high-pressure to the destination (via 124).
Regarding Claim 15, Roesner is seen as further disclosing the second outlet of the second conduit and the third outlet of the third conduit (outlets of 108 and 118, respectively) combine to a common outlet (the fluid in the second and third conduits are fluidly combined and feed a common outlet at 122
Regarding Claim 17, for the purpose of this claim, interconnected platforms 76 and 104 of skids 38 and 40 as shown in Figures 5-10 are relied upon as readable on the recited first chassis.  Therefore, Roesner further discloses a second chassis (114 forms a second chassis in addition to the first chassis 76, 104) supporting additional ones of the first conduits and an additional one of the second conduit (additional first conduits 116 and second conduit 118, respectively), the additional ones of the first conduits 116 disposed in line with, and connected in fluid communication with, the first conduits 78 of the first chassis (as shown in Figure 10), the additional one of the second conduit 118 disposed in line with, and connected in fluid communication with, the second conduit 80 of the first chassis.
Regarding Claim 19, when making and using the device of Roesner in view of Fisher (the proposed modification of Roesner in view of Fisher as described with respect to claim 1 above is incorporated herein), Roesner in view of Fisher necessarily discloses a method of pressurizing fluid from a low-pressure source 36 (blending unit 36 provides a low-pressure fluid source coupled to the suction skid 38 at inlets 90; Figures 3-5 especially) with pumps 54 for delivery to a high-pressure destination (eventually delivered to the frac tree 20; Figure 1), the method comprising: receiving the fluid at low pressure from the low-pressure source 36 at at least one first inlet 90 for a pair of first conduits 78 (pair of first conduits 78 as best shown in Figure 5) supported on a chassis (including interconnected platforms 76, 104 and 114 of skids 38, 40 and 42 as shown in Figures 5-10); interconnecting the pair of first conduits 78 with a valve (valve 138 as taught by Fisher as described above) being configured to open and close fluid communication of the pair of the first conduits with one another (in the manner shown 84 spaced along the first length thereof (outlets 84 provided along the length of 78 to the parallel pumps 54), each of the first outlets 84 being supported together on the same chassis (as the chassis is seen to include interconnected platforms 76, 104 and 114 of skids 38, 40 and 42 as shown in Figures 5-10) and being configured to deliver the fluid at low-pressure to a corresponding one of the pumps 54; receiving the fluid at high pressure from the pumps 54 at second inlets 94 of connection blocks 98 interconnected by spools of a second conduit (the conduits 108 connected between the blocks are seen to be readable as “spools” in the same manner as achieved by applicant) supported on the chassis (as the chassis is seen to include interconnected platforms 76, 104 and 114 of skids 38, 40 and 42 as shown in Figures 5-10), each of the second inlets 94 of the connection blocks being supported together on the same chassis (as described above) and being configured to receive the fluid at high-pressure from a corresponding one of the pumps 54; and conveying the fluid along a second length of the second conduit along the connection blocks 98 interconnected by the spools 108 to a second outlet 124 configured to deliver the fluid at high-pressure to the destination (as described above).
Regarding Claim 20, Roesner in view of Fisher (the proposed modification of Roesner in view of Fisher as described with respect to claim 1 above is incorporated herein) discloses a manifold assembly connectable to fracturing pumps 54 that pressurize treatment fluid from a low-pressure source 36 (blending unit 36 provides a low-pressure fluid source coupled to the suction skid 38 at inlets 90; Figures 3-5 especially) for delivery to a high-pressure destination associated with a wellbore 20; Figure 1), the assembly comprising: a chassis (including interconnected platforms 76, 104 and 114 of skids 38, 40 and 42 as shown in Figures 5-10) having a length (as shown in Figure 10); a pair of first conduits 78 (pair of first conduits 78 as best shown in Figure 5) supported on the chassis and disposed along the length (Figures 5-10), each of the first conduits of the pair having a first inlet (coupled to header 88) and having a first outlet 84, each of the first inlets configured to receive the fluid at low-pressure (from 36), each of the first outlets 84 being configured to deliver the fluid at low-pressure (from 36); a valve (valve 138 as taught by Fisher as described above) interconnected between the pair of the first conduits, the valve being configured to open and close fluid communication of the pair of the first conduits with one another (in the manner shown by Fisher in Figure 1); and at least one second conduit (80, 108 and 118) supported on the chassis and disposed along the length, the at least one second conduit having at least two second inlets 94 and having at least one second outlet 124, the at least one second conduit having at least one connection block 98 and at least one spool (the conduits 108 connected between the blocks are seen to be readable as “spools” in the same manner as achieved by applicant) connected in fluid communication with one another (forming the second conduit), the at least one connection block 98 having the at least two second inlets (each connection block has two inlets receiving fluid from the pumps as best shown in Figure 10) configured to receive the fluid at high-pressure from one of the fracturing pumps (as best shown in Figure 10), the at least one second outlet of the at least second conduit being configured to deliver the fluid at high pressure to the destination 20
Regarding Claim 21, Roesner in view of Fisher further discloses the first valve (valve 138 as taught by Fisher as described above) is disposed on a line interconnected between the pair of the first conduits (in the manner taught by Fisher as shown in Figure 1; the first first conduit extends from valves 134 to the final destination, the second first conduit extends from valves 136 to the final destination; the first valve 138 is provided on a line connecting these first conduits).
Regarding Claim 22, Roesner in view of Fisher further discloses a first header (the upper portion of header 88 of Roesner; it is noted that the header 88 of Roesner is divided by a valve as taught by Fisher at 138 which divides two headers each having a plurality of inlets) in fluid communication with the first inlets of the first conduits 78, the first header having a plurality of first header inlets 90 configured to receive the fluid at low-pressure.
Regarding Claim 23, Roesner in view of Fisher further discloses the first header comprises: a first header chamber (the upper portion of header 88 of Roesner as described with respect to claim 22 above) in fluid communication with the first inlet of one of the first conduits 78; and a second header chamber (lower portion of header 88 of Roesner; these portions of 88 separated by a valve as taught by Fisher) in fluid communication with the first inlet of another of the first conduits (second first conduit 78).
Regarding Claim 24, Roesner in view of Fisher further discloses the first valve (138 as taught by Fisher) is disposed between the first and second header chambers (as described above and shown by Fisher in Figure 1; the portions downstream of valves 134 and 136
Regarding Claim 26, Roesner does not disclose a second header having a plurality of second header inlets; and a pair of third conduits supported on the first chassis and disposed along the length, each of the third conduits having an inlet end connected in fluid communication with the second header and having an outlet end, each of the third conduits being configured to deliver the fluid at low-pressure from the second header to the outlet end.
However, all of the elements recited in claim 26 are duplicates of the elements disclosed by Roesner.  Roesner teaches the first header 88 having a plurality of heater inlets 90; and a pair of first conduits 78 supported on the first chassis to deliver fluid at low pressure.  Therefore, providing all of the elements recited in claim 26 requires a mere duplication of parts and it has been generally held that a mere duplication of parts is within the level of ordinary skill in the art (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Roesner to include additional fluid lines, including a second header and a pair of third conduits, for the purpose of increasing the capacity of the system.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner et al. (US Patent Application 2016/0376864) in view of Fisher et al. (US Patent Application 2010/0254214) as applied to claim 1 above, and further in view of Kajaria et al. (US Patent Application 2017/0268306).
Regarding Claim 2, Roesner does not disclose the second conduit is supported a height above the pair of the first conduits.
Kajaria teaches a manifold system and further teaches a second, high pressure conduit 30 supported at a height above a first, low pressure conduit 34 (Figure 7; para. 0043).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Roesner such that the second conduit is supported a height above the first conduits as taught by Kajaria for the purpose of utilizing an alternative, functionally equivalent manifold arrangement known in the art.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner et al. (US Patent Application 2016/0376864) in view of Fisher et al. (US Patent Application 2010/0254214) as applied to claim 1 above, and further in view of Lee (US Patent 9222609).
Regarding Claim 7, Roesner does not specifically disclose at least one of the at least two connection blocks has no elastomeric seal.
Lee teaches a seal for use with hydrocarbon production pipelines and further teaches elastomeric seals tend to be unable to contain higher pressures (col. 1, lines 61-67) and therefore teaches a metal-to-metal seal utilizing metallic seal 28.
 It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Roesner such that at least one of the at least two connection blocks has no elastomeric seal as taught by Lee for the purpose of ensuring the connection block is able to contain the fluid at higher pressures (as taught by Lee).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner et al. (US Patent Application 2016/0376864) in view of Fisher et al. (US Patent Application 2010/0254214) as applied to claim 1 above, and further in view of Roesner et al. (US Patent Application 2018/0058171).
Regarding Claim 10, Roesner ‘864 does not disclose the second inlet on each of the at least two connection blocks comprises a bonnet connected with a plurality of studs and bolts to the each connection block; and a ring gasket sealing the bonnet to the each connection block, the bonnet having a female member of a hammer union for coupling with a male member of the hammer union from the corresponding one of the pumps.
Roesner ‘171 teaches a high pressure manifold and further teaches a connection block 108 comprises a fluid coupling including a bonnet (including flange 112F) comprises a bonnet connected with a plurality of studs and bolts (studs and bolts through 112F as shown in Figure 6) to the connection block (Figure 6); and a ring gasket (para. 0034) sealing the bonnet to the connection block, the bonnet having a female member 112H of a hammer union for coupling with a male member of the hammer union (para. 0034).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Roesner ‘864 to include a bonnet with a plurality of studs and bolts and a female member of a hammer union as taught by Roesner ‘171 for the purpose of utilizing a particular fluid coupling known in the art to be suitable for handling high pressure fluids.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner et al. (US Patent Application 2016/0376864) in view of Fisher et al. (US Patent Application 2010/0254214) as applied to claim 1 above, and further in view of Pierce, Jr. (US Patent 4410186).
Regarding Claim 11, Roesner does not disclose each of the at least two spools comprise a flanged end connected with a plurality of studs and bolts to the at least one port side of one of the at least two connection blocks.
Pierce teaches a fluid coupling and further teaches a first line 12 comprises a flanged end (Figure 1) connected with a plurality of studs and bolts (through holes 18) to at least one port side of a second line 14 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Roesner such that each of the at least two spools comprise a flanged end connected with a plurality of studs and bolts to the at least one port side of one of the at least two connection blocks as taught by Pierce for the purpose of utilizing an alternative, functionally equivalent coupling arrangement known in the art.
Regarding Claim 12, Roesner in view of Pierce further discloses the flanged end (as taught by Pierce; Figure 1) defines a circumferential groove in a face thereof (as taught by Pierce; groove 24 accommodating seal 38); wherein the one of the at least two connection blocks defines a corresponding circumferential groove in a face thereof circumscribing the at least one port side (as taught by Pierce; groove 26 in second flange accommodating seal 38); and wherein a gasket (38.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner et al. (US Patent Application 2016/0376864) ) in view of Fisher et al. (US Patent Application 2010/0254214) as applied to claim 14 above, and further in view of Kajaria et al. (US Patent 8656990).
Regarding Claim 16, Roesner does not disclose the second and third conduits run parallel to one another along the length of the first chassis.
Kajaria teaches a high pressure manifold system and further teaches parallel conduits 42A and 50A (Figure 4A) along a length of a chassis (Figure 4A).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Roesner to include a third conduit parallel to the second conduit along the length of the chassis as taught by Kajaria for the purpose of providing additional fluid to the well.  It is noted that such a modification is seen as a mere duplication of parts and it has been generally held that a mere duplication of parts is within the level of ordinary skill in the art (MPEP 2144.04).
Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the double patenting rejections set forth in this Office action (or with a timely filed terminal disclaimer as described above), and to include all of the limitations of the base claim and any intervening claims.
Claims 27-29 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action (or with a timely filed terminal disclaimer as 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that Roesner does not disclose a valve as claimed, between the suction conduits on the skid.  However, Fisher is newly relied upon and teaches a valve 138 to control a fluid connection between two suction conduits as described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753